 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12
13                                                  )       2:18-cv-00458-DMC
     KIA RUSHING,                                   )
14                                                  )       STIPULATION TO VOLUNTARY
                    Plaintiff,                      )       REMAND PURSUANT TO SENTENCE
15                                                  )       FOUR OF 42 U.S.C. § 405(g) AND TO
            vs.                                     )       VOLUNTARY ENTRY OF JUDGMENT
16   NANCY A. BERRYHILL,                            )       FOR PLAINTIFF
     Acting Commissioner of Social Security,        )
17                                                  )
                    Defendant.                      )
18                                                  )
                                                    )
19
20           IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
22   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g).
23          On remand, the Appeals Council will remand the case to an administrative law judge
24   (ALJ) for a new hearing and decision. The Appeals Council will instruct the ALJ to reconsider
25   the relevant Listings. The Appeals Council will instruct the ALJ to take further action as
26   necessary to complete the administrative record, including providing the claimant an opportunity
27   to testify and submit additional evidence, and reevaluating the evidence at the remaining steps of
28   the sequential evaluation process.


                                                        1
 1          The parties further request that the Clerk of the Court be directed to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 3   Commissioner.
 4
 5                                                 Respectfully submitted,
 6
     Dated: February 27, 2019                      /s/ Oliver Ehlinger by Chantal R. Jenkins*
 7                                                 *As authorized via email on February 27, 2019
                                                   Oliver Ehlinger
 8                                                 Attorney for Plaintiff
 9
10   Dated: February 27, 2019                      MCGREGOR W. SCOTT
                                                   United States Attorney
11                                                 DEBORAH LEE STACHEL
12                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
13
14                                         By:     /s/ Chantal R. Jenkins
15                                                 CHANTAL R. JENKINS
                                                   Special Assistant United States Attorney
16
17
18
                                                  ORDER
19
20
     APPROVED AND SO ORDERED:
21
22
23
24
            Dated:      February 28, 2019
25                                                        ____________________________________
                                                          DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28


                                                      2
